Citation Nr: 0932122	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-30 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to April 
2002 and from April 2003 to March 2006.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2009 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).

In a December 2008 decision, the Board granted entitlement to 
an initial evaluation of 70 percent for PTSD, but denied 
entitlement to a 100 percent evaluation.  The Veteran 
appealed the Board's decision to the Court.  Following the 
submission of a Joint Motion for Partial Remand, the Court 
entered an Order on July 15, 2009 that remanded the portion 
of the Board's decision that denied entitlement to an initial 
evaluation in excess of 70 percent for PTSD.  

Prior to filing his appeal with the Court, the Veteran was 
afforded a personal hearing before the undersigned Veterans 
Law Judge in April 2008.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Review of the Veteran's claim at this time would be 
premature.  In a letter dated August 10, 2009, the Veteran's 
representative requested a travel Board hearing at the local 
RO.  Therefore, to ensure full compliance with due process 
requirements, a remand is required to schedule the Veteran 
for a Board hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


